       .~


· AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISlRICT CoJRT[~~~~~                                                 20~
                                            SOUTHERN DISTRICT OF CALIFORNI                             CLE'Il\. t... s ::,m;c   ccJR'
                                                                                                    SOUTHEFUi DiSTfi CT OF        FORN!A
               UNITED STATES OF AMERICA                                JUDGMENT IN A UI~~~~,;.A:~~c..::,E~PU:..:.T.:.JY
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                 v.
                   Silvino Martinez-Trejo (I)                             Case Number:        19cr7001-MMA

                                                                       Stephen D. Lemish
                                                                       Defendant's Attorney
 REGISTRATION NO.                31222208
  o-
  THE DEFENDANT:
  1Zl admitted guilt to violation ofallegation(s) No.         1

  D was found guilty in violation ofallegation(s) No.       - - - - - - - - - - - - a f t e r denial of guilty.
  Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

  Allegation Number                 Nature of Violation

                                    nvl, Committed a federal, state or local offense




       Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                         ON. Michael M. Anello
                                                                       UNITED STATES DISTRICT JUDGE




                                                                                                                        19cr7001-MMA
• AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 DEFENDANT:                Silvino Martinez-Trejo (1)                                               Judgment- Page 2 of2
 CASE NUMBER:              19cr7001-MMA

                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  One ( 1) day to run concurrent to 18cr3 64 7-MMA




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

  D     The defendant shall surrender to the United States Marshal for this district:
        D     at                                               on
                   ------------------ A.M.
        D     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:
        D     on or before
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on
                                 --------------------------- to ---------------------------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                       By                   DEPUTY UNITED STATES MARSHAL



                                                                                                        19cr7001-MMA
